Citation Nr: 1807972	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  11-22 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to a rating in excess of 40 percent for Type 2 diabetes mellitus.

2. Entitlement to service-connection for an enlarged prostate. 

3. Entitlement to service-connection for hypothyroidism.


ATTORNEY FOR THE BOARD

A. Kutrolli, Associate Counsel








INTRODUCTION

The Veteran served honorably in the United States Army from June 1967 to June 1972, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, increasing the evaluation for the Veteran's diabetes mellitus to 40 percent, effective as of July 2, 2007, and denying the claims of entitlement to service connection currently on appeal. 


FINDINGS OF FACT

1. The Veteran's diabetes has not resulted in episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.

2. There is no evidence of an enlarged prostate. 

3. There is no current evidence of hypothyroidism. 


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 40 percent for Type 2 diabetes mellitus have not been met.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913 (2017).

2. The criteria for establishing entitlement to service-connection for an enlarged prostate have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

3. The criteria for establishing entitlement to service-connection for hypothyroidism have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Rating for Type 2 Diabetes

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. §  Part 4.  38 U.S.C. § 1155.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic codes identify the various disabilities. 

Each disability is viewed in relation to its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings may be assigned when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

A claim is denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Id. § 4.7.  Otherwise, the lower rating will be assigned.  Id. 

The Veteran's Type 2 diabetes mellitus is currently rated pursuant to 38 C.F.R. § 4.119, DC 7913.  He is currently assigned a 40 percent rating.  Under DC 7913, a 40 percent rating is warranted if the Veteran's diabetes requires insulin, restricted diet, and regulation of activities.  Id.  A 60 percent rating is assigned if the Veteran's diabetes requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Id.  Compensable complications of diabetes, such as neuropathy of the extremities, are evaluated separately unless they are part of the criteria used to support a 100 percent rating.  Id. at Note 1.  In this case, the Veteran is already compensated for related complications, such as neuropathy.  See October 2016 Rating Codesheet.  In light of the conjunctive "and" plus "with" in the criteria for a 60 percent rating, all criteria must be met to establish entitlement to the specified rating.  See Camacho, 21 Vet. App. 366; see also Melson v. Derwinski, 1 Vet. App. 334 (1991).  

Here, a 60 percent rating is not warranted because the evidence does not show that the Veteran's diabetes has resulted in episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year, or twice a month visits to a diabetic care provider.  During the VA examination (VAX) in July 2008, the Veteran denied any hospitalizations for diabetes.  Although he reported having episodes of ketoacidosis, none required hospitalizations.  In addition, he reported seeing his diabetic care provider every three months.  In addition, the Veteran denied any episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization during the February 2011 VAX.  During the February 2011 VAX, he reported visiting his diabetic care provider only once a month, or less.  The Board reviewed additional private and VA medical evidence of record and found nothing to contradict the Veteran's statements during the July 2008 and February 2011 VAXs. 

The Board acknowledges the Veteran's request for a higher rating; however, the plain language of the regulation is clear that the Veteran must meet all of the specified criteria for a 60 percent rating.  Because the preponderance of the evidence is against a rating in excess of 40 percent, the benefit-of-the-doubt doctrine is inapplicable.  38 C.F.R. § 4.3.  For these reasons, the claim is denied.

II. Service-connection

The Veteran seeks service-connection for an enlarged prostate and hypothyroidism.  As outlined below, the preponderance of the evidence is against a finding of service connection for either claimed disability. 

Service-connection may be granted if there is a disability resulting from personal injury or disease incurred in or aggravated by active service.  38 U.S.C. §§ 1110; 38 C.F.R. § 3.303(a).  To establish service-connection, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service-connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  However, in the absence of a current disability, there can be no valid claim for service-connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Furthermore, pain alone, without a diagnosed or identifiable malady or condition, does not constitute a disability for which service-connection may be granted.  E.g., Sanchez-Benitez v. Brown, 13 Vet. App. 282, 285 (1999).  

Whether these requirements are met is based on analysis of all the evidence of record and an assessment of its credibility and probative weight.  38 C.F.R. § 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).  Ultimately, it is the appellant's burden "to present and support a claim for benefits under laws administered by the Secretary."  See 38 U.S.C. § 5107(a). 

A. Enlarged Prostate

A critical element of service-connection is evidence of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that there cannot be a valid claim without a current disability).  In this case, there is no evidence of an enlarged prostate.  A December 2009 ultrasound conducted at the Biloxi VA medical center (VAMC) showed a normal prostate.  Similarly, there was no evidence of an enlarged prostate noted on the February 2011 VAX.  The Board considered additional VA and private medical records, but they do not show a diagnosis of an enlarged prostate.  Because there is no evidence of an enlarged prostate disability, the claim must be denied.  Brammer, 3 Vet. App. at 225. 

B. Hypothyroidism

Unlike the enlarged prostate claim, there is a diagnosis of hypothyroidism in the record.  However, that diagnosis was made in November 2005-almost two years before the current  claim was filed.  The Veteran reported during the July 2008 examination that he was told to get further testing for the alleged thyroid issue, but never did.  The February 2008 examination did not reveal hypothyroidism (an underactive thyroid) or hyperthyroidism (overactive thyroid).  The physical examination revealed the thyroid was nonpalpable and there was no evidence of bruits or nodules associated with the thyroid gland.  TSH (thyroid-stimulating hormone) testing revealed a normal thyroid.  While April and September 2009 Biloxi VAMC ultrasound reports showed small cysts bilaterally, there is no indication said cysts have produced an identifiable disability.  Indeed, a TSH test conducted by the Veteran's private physician on May 8, 2015, also revealed a normal thyroid.  Thus, to the extent the Veteran had a thyroid disorder, it resolved prior to filing his current claim.  E.g., Sanchez-Benitez, 13 Vet. App. at 285.  A review of the remaining medical evidence of record does not show a current diagnosis of hypothyroidism.  Because there is no evidence of a current thyroid disability, the claim must be denied.  Brammer, 3 Vet. App. at 225.









	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a rating in excess of 40 percent for Type 2 diabetes mellitus is denied. 

Entitlement to service-connection for enlarged prostate is denied. 

Entitlement to service-connection for hypothyroidism is denied. 



____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


